Per Curiam. This claim, arising out of the death of a policeman allegedly killed in the line of duty, seeks payment of compensation to the decedent’s beneficiaries pursuant to the provisions of the "Law Enforcement Officers and Firemen Compensation Act,” [hereafter, "the Act”] Ill. Rev. Stats., 1971, Ch. 48, Sec. 281 et seq. The Court has carefully considered the application for benefits submitted on the form prescribed and furnished by the Attorney General; a written statement of the decedent’s supervising officer; and a report by the Illinois Attorney General’s office which substantiates matters set forth in the application. Based upon these documents and other evidence submitted at a hearing before the full Court on July 10,1974, the Court finds.as follows: 1. That the claimant, Edna Garrison, is the mother of the decedent, a divorced man with two minor children, and in the absence of a designated beneficiary, Section 3(b) of the Act provides that any award hereunder shall be paid to the decedent’s descendants. 2. That the decedent, Bruce N. Garrison was a policeman employed by the Chicago Police Department and engaged in the active performance of his duties, within the meaning of Sec. 2(e) of the Act, on February 27, 1974. 3. That on said date, Officer Garrison was fatally wounded while questioning a suspect, later identified as Jacob Paul Cohen, in a tavern at 1818 W. Foster. At the same time, Garrison’s fellow officer and partner, William C. Marsek (Court of Claims No. 00063) was also fatally wounded, when the suspect pulled a gun from his jacket and fired "point blank” at both officers. Officer Garrison was pronounced dead on arrival at Ravenswood Hospital. The Coroner’s Certificate of Death recites the immediate cause of death as "bullet wound of head, brain.” 4. The Court finds, therefore, that Officer Garrison was killed in the line of duty as defined in Sec. 2(e) of the Act, and 5. That the proof submitted in support of this claim satisfies all of the requirements of the Act, and the claim is therefore compensable thereunder. It Is Hereby Ordered that the sum of $20,000 (Twenty Thousand Dollars) be awarded to decedent’s minor children, Brett, aged 7 and Michael, aged 4, upon receipt by the Court of a certified copy of Letters of Guardianship, or upon their attaining their majority.